Title: Abstracts of Warrants from Robert Smith, 2 May 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Navy DepartmentMay 2d. 1803
          
          Abstract of Warrants drawn on the Treasurer by the Secretary of the navy for navy purposes, shewing also the balance on hand for the week ending the 30th. day of april 1803—
          
            
              Date
              no.
              In whose favor & for what purpose
              amot. of Warrants
              amot of Deposits & Balance
            
            
              1803
              
              Balance from last report
              121,982.95
            
            
              apl. 26
              2120
              Alexr. Kerr assignee ofKeith Spence—
              }
              Pay &c. m.c.  
              145 00
              
            
            
              " 
              21211119
              E & A. Winchester Boston m.c.
              507 23
              
            
            
              " 
              21221120
              Charles McLaughlin agt.for Saml. Houston
              }
              Pay &c navy
              81 62
              
            
            
            
              27
              21231121
              Octavus A. Page   do
              65 10
              
            
            
              " 
              2124
              Henry Foxall—74 Gun Ships
              2000 00
              
            
            
              " 
              21251122
              William C Jenckes, Contingent
              200 00
              
            
            
              " 
              21261123
              William Duncanson, Pay &c.
              9 30
              
            
            
              28
              21271124
              William Dyer   Marine Corps
              314 25
              
            
            
              " 
              21281125
              Michael Reynolds do
              396 71
              
            
            
              29
              2129
              Danl. Olcott. Hartford Cont. Provisions
              2,200 00
              
            
            
              " 
              21301126
              James Huie   Pay &c navy
              50 71
              
            
            
              30
              2131
              Thomas Tingey Pay &c
              5,500 00
              
            
            
              " 
              21321127
              John Steele   Repairs of Vessels
              848 94
              
            
            
              " 
              21331128
              George W. Spotswood. Pay &c
              111 60
              
            
            
              
              
              Balance on hand
              109552.49
              
            
            
              
              
              Drs.
              121,982 95
              121,982 95
            
          
          
            Rt Smith
          
        